COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judge Bumgardner and
           Senior Judge Hodges


NATALIYA ANATOLYEVNA KABATOVA BISHOP
                                            MEMORANDUM OPINION *
v.   Record No. 0948-01-3                       PER CURIAM
                                             DECEMBER 11, 2001
WALLACE RANDOLPH BISHOP


           FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                     Jonathan M. Apgar, Judge

           (Nataliya A. Bishop, pro se, on brief).

           No brief for appellee.


     Nataliya A. Bishop (wife) appeals the decision of the circuit

court awarding Wallace Randolph Bishop (husband) a no-fault

divorce.   On appeal, wife contends the trial court erred in

granting husband the divorce.   Upon reviewing the record and

opening brief, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.

                        Procedural Background

     The parties were lawfully married in Roanoke, Virginia on

November 16, 1998.    The parties separated on September 7, 1999.

The parties lived separate and apart without cohabitation

continuously from September 7, 1999 to the time of the filing of


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
the report of the commissioner in chancery, a period of greater

than one year.   Neither party filed any objections to the

commissioner's report.   On March 19, 2001, the trial court entered

a decree for divorce a vinculo matrimonii pursuant to Code

§ 20-91(9).   Wife was present and objected to entry of the order

without making any specific contention.

                               Analysis

     On appeal, wife argues husband was mentally incompetent at

the time of the separation, that his will was overborne by his

relatives, and that their separation for over one year was not

voluntary.

     However, the record does not reflect that wife presented

these arguments to the trial court.     Rule 5A:18 provides that

"[n]o ruling of the trial court . . . will be considered as a

basis for reversal unless the objection was stated with the

grounds therefor at the time of the ruling, except for good cause

shown or to enable the Court of Appeals to attain the ends of

justice."    "The Court of Appeals will not consider an argument on

appeal which was not presented to the trial court."    Francis v.

Francis, 30 Va. App. 584, 592, 518 S.E.2d 842, 847 (1999)

(citation omitted).

     Because the record does not indicate that wife presented

these arguments to the trial court, we will not consider them on

appeal.   Moreover, the record does not reflect any reason to

invoke the good cause or ends of justice exceptions to Rule 5A:18.

                                - 2 -
     Accordingly, the decision of the trial court is summarily

affirmed.   See Rule 5A:27.

                                                  Affirmed.




                              - 3 -